Exhibit 10.2

Execution Version

SECOND

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

HILAND PARTNERS GP, LLC,

A DELAWARE LIMITED LIABILITY COMPANY

DATED AS OF

SEPTEMBER 25, 2006


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

Page

 

 

 

ARTICLE 1

 

DEFINITIONS AND CONSTRUCTION

 

1.1

Definitions

1

1.2

Rules of Construction

8

 

 

 

ARTICLE 2

 

ORGANIZATION

 

2.1

Formation of the Company

8

2.2

Company Name

9

2.3

Term

9

2.4

Purposes and Powers

9

2.5

Place of Business, Agent and Office of the Company

9

2.6

Title to Company Assets

10

 

 

 

ARTICLE 3

 

CAPITAL AND CAPITAL ACCOUNTS

 

3.1

Members of the Company at the Effective Date

10

3.2

Transfer of Membership Interests and Admission of Substitute Members

10

3.3

Issuance of Additional Membership Interests

10

3.4

Subsequent Capital Contributions

10

3.5

Loans to the Company

10

3.6

Capital Accounts

11

3.7

General Provisions Regarding Capital Contributions

11

3.8

Limitation on Liability

12

 

 

 

ARTICLE 4

 

DISTRIBUTIONS

 

4.1

Distributions Generally

12

4.2

Distributions on Dissolution and Winding Up

12

4.3

Limitation on Distributions

12

4.4

Withholding of Taxes

12

 

 

 

ARTICLE 5

 

ALLOCATIONS

 

5.1

Allocations of Profit and Loss

13

5.2

Allocations of Liquidating Gain and Loss

13

5.3

Transfers

13

5.4

Additional Allocations

13

5.5

Income Tax Allocations

14

5.6

Negative Capital Accounts

15

 

 

 

ARTICLE 6

 

MEETINGS OF MEMBERS

 

6.1

Time and Place

15

6.2

Notice to Members

15

6.3

Waiver

15

6.4

Quorum

16

 

i


--------------------------------------------------------------------------------




 

6.5

Voting and Proxies

16

6.6

Action by Consent of the Members

16

6.7

Telephonic Meetings

16

6.8

Compensation of Members

16

 

 

 

ARTICLE 7

 

MANAGEMENT

 

7.1

Management of the Company’s Affairs

16

7.2

Number; Qualification; Election; Tenure of Directors

18

7.3

Notice

19

7.4

Regular Meetings

19

7.5

Special Meetings

19

7.6

Action by Consent of the Board

19

7.7

Telephonic Meetings

19

7.8

Quorum; Voting Requirement

19

7.9

Committees

19

7.10

Vacancies; Increases in the Number of Directors

20

7.11

Removal

21

7.12

Compensation of Directors

21

 

 

 

ARTICLE 8

 

OFFICERS

 

8.1

Elected Officers

21

8.2

Election and Term of Office

21

8.3

Chairman of the Board

21

8.4

President and Chief Executive Officer

21

8.5

Vice Presidents

22

8.6

Chief Financial Officer and Assistant Treasurers

22

8.7

Secretary and Assistant Secretaries

22

8.8

Removal

23

8.9

Vacancies

23

8.10

Compensation

23

8.11

Powers of Attorney

23

8.12

Delegation of Authority

23

 

 

 

ARTICLE 9

 

STANDARDS OF CONDUCT, LIABILITY AND INDEMNIFICATION

 

9.1

Standards of Conduct and Fiduciary Duties

23

9.2

Liability and Exculpation

24

9.3

Indemnification

24

 

 

 

ARTICLE 10

 

TAXES

 

10.1

Tax Returns

25

10.2

Tax Elections

25

10.3

Tax Matters Member

26

 

ii


--------------------------------------------------------------------------------




 

ARTICLE 11

 

TRANSFER OF MEMBERSHIP INTERESTS;

 

ADMISSION OF SUBSTITUTE MEMBERS

 

11.1

Restrictions on Transfers of Membership Interests

27

11.2

Substitute Members

27

11.3

Assignees

28

11.4

Requirements Applicable to All Transfers

28

11.5

Release of Transferor’s Liability

29

11.6

Prohibition Against Hypothecation

29

11.7

General Provisions relating to Transfer of Membership Interests

29

11.8

Further Admissions of Additional Members

30

 

 

 

ARTICLE 12

 

BOOKS OF ACCOUNT, RECORDS AND REPORTS

 

12.1

Preparation and Maintenance of Books and Records

30

12.2

Company Documentation Requirements

30

12.3

Fiscal Year

30

12.4

Company Funds

31

12.5

Statements

31

 

 

 

ARTICLE 13

 

DISSOLUTION AND TERMINATION OF THE COMPANY

 

13.1

Dissolution

31

13.2

Winding Up and Liquidation

32

13.3

No Recourse

32

13.4

No Deficit Contribution Obligation

32

 

 

 

ARTICLE 14

 

AMENDMENTS; POWER OF ATTORNEY

 

14.1

Amendments Generally

32

14.2

Power of Attorney

32

 

 

 

ARTICLE 15

 

MISCELLANEOUS

 

15.1

No Registration of Membership Interests

33

15.2

Exhibits

33

15.3

Severability

33

15.4

Successors and Assigns

33

15.5

Governing Law

33

15.6

Counterparts

33

15.7

No Third Party Beneficiaries

33

15.8

Notices

34

15.9

Entire Agreement; Interpretation

34

 

 

 

Schedules:

 

 

 

SCHEDULE A – Schedule of Members

 

 

iii


--------------------------------------------------------------------------------


SECOND AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

HILAND PARTNERS GP, LLC,

A DELAWARE LIMITED LIABILITY COMPANY

This SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this
“Agreement”) of HILAND PARTNERS GP, LLC (the “Company”) is made and entered into
as of September 25, 2006 (the “Effective Date”), by and among each Person listed
as a member of the Company on the Schedule of Members attached hereto as
Schedule A, and such other holders of Membership Interests who become parties
hereto from time to time.

RECITALS:

WHEREAS, the initial members of the Company entered into a Limited Liability
Company Agreement of the Company dated as of October 18, 2004 (the “Original
Agreement”);

WHEREAS, the Company and the other parties thereto amended and restated the
Original Agreement in its entirety by entering into the Amended and Restated
Limited Liability Company Agreement of the Company dated as of February 15, 2005
(the “Amended and Restated Original Agreement”);

WHEREAS, Hiland Holdings GP, LP, a Delaware limited partnership (“Holdings”) has
acquired 99.999% of the Class B Units (as defined in the Amended and Restated
Original Agreement) of the Company and all of the Class A Units (as defined in
the Amended and Restated Original Agreement) of the Company, and Hiland Partners
GP , Inc., a Delaware corporation (“Hiland GP Inc.”) has acquired 0.001% of the
Class B Units of the Company; and

WHEREAS, the Company, Holdings and Hiland GP Inc. desire to enter into this
Agreement to amend and restate the Amended and Restated Original Agreement in
its entirety to provide for, among other things, the conversion of the Class A
Units and the Class B Units into the Membership Interests (as defined herein)
and to allocate the Membership Interests among the Members in accordance with
Schedule A hereof;

NOW, THEREFORE, the Amended and Restated Original Agreement is hereby amended
and restated in its entirety as follows:

ARTICLE 1
DEFINITIONS AND CONSTRUCTION

1.1           Definitions.  The following definitions shall be applicable to the
terms set forth below as used in this Agreement:

 

1


--------------------------------------------------------------------------------




“Act” means the Delaware Limited Liability Company Act (Delaware General
Corporations Code Sections 18-101, et seq.), as it may be amended from time to
time, and any corresponding provisions of succeeding law. All references in this
Agreement to provisions of the Act shall be deemed to refer, if applicable, to
their successor statutory provisions to the extent appropriate in light of the
context herein in which such references are used.

“Additional Member” has the meaning set forth in Section 3.3(b).

“Adjusted Capital Account” means the Capital Account maintained for each Member
as of the end of each fiscal year of the Company, adjusted as follows:

(a) increased by any amounts that such Member is obligated to restore under the
standards set by Treasury Regulations Section 1.704-1(b)(2)(ii)(c) (or is deemed
obligated to restore under Treasury Regulations Sections 1.704-2(g) and
1.704-2(i)(5)); and

(b) decreased by (i) the amount of all losses and deductions that, as of the end
of such fiscal year, are reasonably expected to be allocated to such Member in
subsequent years under Sections 704(e)(2) and 706(d) of the Code and Treasury
Regulations Section 1.751-1(b)(2)(ii), and (ii) the amount of all distributions
that, as of the end of such fiscal year, are reasonably expected to be made to
such Member in subsequent years in accordance with the terms of this Agreement
or otherwise to the extent they exceed offsetting increases to such Member’s
Capital Account that are reasonably expected to occur during (or prior to) the
year in which such distributions are reasonably expected to be made (other than
increases as a result of a minimum gain chargeback pursuant to Sections 5.4(a)
or 5.4(b).

The foregoing definition of Adjusted Capital Account is intended to comply with
the provisions of Treasury Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith

“Affiliate” means, with respect to any person or entity, any other person or
entity that directly or indirectly controls, or is controlled by, or is under
common control with, such first Person. For the purposes of this definition,
“Control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

“Agreed Allocations” means any allocation, other than a Required Allocation, of
an item of income, gain, deduction or loss pursuant to Article V.

“Agreement” has the meaning set forth in the preamble hereof, as the same may be
amended from time to time in accordance with the terms hereof.

“Amended and Restated Original Agreement” has the meaning set forth in the
recitals hereof.

“Assignee” means any party to whom Membership Interests have been Transferred in
a manner permitted under this Agreement, but who has not been admitted as a
Substitute Member and thus has only the rights set forth in Section 11.3.

2


--------------------------------------------------------------------------------




“Audit Committee” has the meaning set forth in Section 7.9(b).

“Board” has the meaning set forth in Section 7.1(c).

“Business Day” means any day, other than a Saturday, Sunday, or federal or
Oklahoma legal holiday.

“Capital Account” means the capital account maintained by the Company with
respect to each Member in accordance with the capital accounting rules described
in Article 3.

“Capital Account Gross Income” and “Capital Account Deduction” means,
respectively, items of gross income and deduction of the Company determined in
accordance with Section 703(a) of the Code (including all items of income, gain,
loss or deduction required to be stated separately pursuant to Section 703(a)(1)
of the Code), with the following adjustments:

(a)           Any income of the Company that is exempt from federal income tax
shall be taken into account as Capital Account Gross Income;

(b)           Any expenditures of the Company described in Section 705(a)(2)(B)
of the Code shall be taken into account as Capital Account Deductions;

(c)           In the event the book value of any Company asset as determined for
Capital Account purposes is adjusted pursuant to Section 3.6(b) or
Section 3.6(c), the amount of such adjustment shall be taken into account as an
item of Capital Account Gross Income or Capital Account Deduction; and

(d)           With respect to property reflected in the Capital Accounts at a
book value different from its adjusted basis, items of depreciation,
amortization and gain or loss shall be computed in the same manner as such items
are computed for federal income tax purposes, except that the computation shall
be made with reference to such property’s book value as determined for purposes
of maintaining the Capital Accounts instead of its adjusted tax basis, in
accordance with Treasury Regulations Section 1.704-1(b)(2)(iv)(g).

“Capital Contribution” means the amount of money and/or the fair market value of
any property (net of any liabilities encumbering such property that the Company
is considered to assume or take subject to under Code Section 752) contributed
to the capital of the Company by any Member.

“Certificate of Formation” means the certificate of formation for the Company as
originally filed in the Office of the Secretary of State of the State of
Delaware, as such certificate may be amended from time to time.

“Code” means the Internal Revenue Code of 1986, as amended. All references in
this Agreement to provisions of the Code shall be deemed to refer, if
applicable, to their successor statutory provisions to the extent appropriate in
light of the context herein in which such references are used.

“Common Units” has the meaning set forth in the Partnership Agreement.

3


--------------------------------------------------------------------------------




“Company” means the limited liability company continuing under this Agreement,
notwithstanding changes in its membership.

“Company Minimum Gain” means the amount determined in accordance with the
principles of Treasury Regulations Section 1.704-2(d).

“Compensation Committee” has the meaning set forth in Section 7.9(c).

“Conflicts Committee” has the meaning set forth in Section 7.9(d).

“Continental Holdings” means Continental Gas Holdings, Inc., a Delaware
corporation.

“Continental LP” means Continental Gas Operating, LP, an Oklahoma limited
partnership and any successor thereto.  Continental Gas, Inc., an Oklahoma
corporation, is the predecessor to Continental LP prior to its conversion to a
limited partnership.

“Director” or “Directors” has the meaning set forth in Section 7.2(a).

“Dissolution Event” has the meaning set forth in Section 13.1.

“Economic Risk of Loss” has the meaning set forth in Treasury Regulations
Section 1.752-2(a).

“Effective Date” has the meaning set forth in the preamble to this Agreement.

“Equity Financial” means Equity Financial Services, Inc., an Oklahoma
corporation.

“Excess Nonrecourse Liabilities” has the meaning set forth in Section 5.4(g).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute.

“General Partner Interest” has the meaning set forth in the Partnership
Agreement.

“Group Member” has the meaning set forth in the Partnership Agreement.

“Hamm Holdings” means HH GP Holding, LLC, an Oklahoma limited liability company.

“Hamm Parties” means Harold Hamm, the Hamm Trusts, any other trust primarily for
the benefit of Harold Hamm and/or his family, Continental Holdings and Hamm
Holdings.

“Hamm Trusts” means the Harold Hamm DST Trust and the Harold Hamm HJ Trust,
collectively.

“Hiland GP Inc.” has the meaning set forth in the recitals hereof.

“Holdings” has the meaning set forth in the recitals hereof.

4


--------------------------------------------------------------------------------




“Holdings GP” means Hiland Partners GP Holdings, LLC, a Delaware limited
liability company.

“Incentive Plans” means any plan or arrangement pursuant to which the Company or
the Partnership may compensate its directors, officers, employees, consultants
or service providers.

“Indemnitee” means (a) any Person who is or was an Affiliate of the Company,
(b) any Person who is or was a member, partner, officer, Director, fiduciary or
trustee of the Company or any Affiliate of the Company, (c) any Person who is or
was serving at the request of the Board or the Members as an officer, director,
member, partner, fiduciary or trustee of another Person; provided, that a Person
shall not be an Indemnitee by reason of providing, on a fee-for-services basis,
trustee, fiduciary or custodial services; and (d) any Person the Members or the
Board designates as an “Indemnitee” for purposes of this Agreement.

“Independent Director” means a Director who (a) is not (i) a security holder,
officer or employee of the Company, (ii) an officer, director or employee of any
Affiliate of the Company or (iii) a holder of any ownership interest in the
Partnership Group other than Common Units and (b) also meets the independence
standards required of directors who serve on an audit committee of a board of
directors established by the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Securities and Exchange Commission thereunder
and by The NASDAQ Global Market LLC or any other National Securities Exchange on
which the Common Units are listed.

“Liquidating Gains” and “Liquidating Losses” means taxable income or loss of the
Company as determined by taking into account only items of Capital Account Gross
Income and Capital Account Deduction that arise from the sale or deemed sale of
all or substantially all of the assets of the Company.

“Liquidator” has the meaning set forth in Section 13.2.

“Majority Interest” means greater than 50% of the total Percentage Interests
held by all Members.

“Member Nonrecourse Debt” has the meaning set forth in Treasury Regulations
Section 1.704-2(b)(4).

“Member Nonrecourse Debt Minimum Gain” has the meaning set forth in Treasury
Regulations Section 1.704-2(i)(2).

“Member Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including, without limitation, any expenditure described in Section
705(a)(2)(B) of the Code) that, in accordance with the principles of Treasury
Regulations Section 1.704-2(i), are attributable to a Member Nonrecourse Debt.

“Members” means collectively, and as of any date of reference, all Persons who
as of such date are identified as a member of the Company on Schedule A attached
hereto and shall include any Person admitted to the Company as an Additional
Member or a Substitute Member in accordance with the provisions of this
Agreement, in each case in such Person’s capacity as a

5


--------------------------------------------------------------------------------




Member of the Company. The term “Member” may be used herein to refer
individually to any of such Members.  For purposes of any provision of this
Agreement relating to Capital Accounts or allocations or distributions to the
Members, the terms “Member” or “Members” shall be deemed to include an Assignee.

“Membership Interest” means the property interest, as opposed to the personal
interest, of a Member in the Company, including rights to distributions
(liquidating or otherwise), allocations, information, all other rights, benefits
and privileges enjoyed by that Member (under the Act, this Agreement or
otherwise) by virtue of being a Member of the Company; and all obligations,
duties and liabilities imposed on that Member (under the Act, this Agreement, or
otherwise) by virtue of being a Member of the Company.

“National Securities Exchange” means any exchange registered with the Securities
and Exchange Commission under Section 6(a) of the Exchange Act, and any
successor to such statute.

“Nonrecourse Deductions” means any and all items of loss, deduction or
expenditures (described in Section 705(a)(2)(B) of the Code) that, in accordance
with the principles of Treasury Regulation Section 1.704-2(b), are attributable
to a Nonrecourse Liability.

“Nonrecourse Liability” has the meaning set forth in Treasury Regulation
Section 1.752-1(a)(2).

“Officers” has the meaning set forth in Section 8.1.

“Omnibus Agreement” means that certain Omnibus Agreement, dated as of the
Closing Date (as defined in the Partnership Agreement), among Harold Hamm,
Continental Resources, Inc., the Partnership, the Company, Hiland Partners, LLC
and Continental Holdings.

“Operating Company” means Hiland Operating, LLC, a Delaware limited liability
company, and any successor thereto.

“Original Agreement” has the meaning set forth in the recitals hereof.

“Partnership” means Hiland Partners, LP, a Delaware limited partnership, of
which the Company is the general partner.

“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of the Partnership, as the same may be amended, supplemented or
restated from time to time.

“Partnership Group” has the meaning set forth in the Partnership Agreement.

“Percentage Interest” of each Member means the aggregate percentage of
Membership Interests of such Member in the Company, as such percentage may be
amended from time to time pursuant to this Agreement.  The initial Percentage
Interest of each Member is set forth on Schedule A.  Each Percentage Interest
will be adjusted as and when required by this Agreement.  The Company will
maintain a record of the Percentage Interest held by each Member, and such

6


--------------------------------------------------------------------------------




Percentage Interest reflected in such records of the Company will be the
conclusive evidence of the Percentage Interest held by each Member, absent
manifest error; provided, however, that the total of all Percentage Interests
shall always equal 100%.

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

“Profits” and “Losses” means, for each fiscal year or other period, an amount
equal to the Company’s net income or loss for such year or period, determined by
taking into account only items of Capital Account Gross Income and Capital
Account Deduction, and excluding Liquidating Gain and Liquidating Loss.

“Pro Rata” means apportioned among all holders of Membership Interests in
accordance with their relative Percentage Interests.

“Required Allocations” means any allocation (or limitation imposed on any
allocation) of an item of income, gain, deduction or loss pursuant to Sections
5.4(a)-(h), such allocations being directly or indirectly required by the
Treasury Regulations promulgated under section 704(b) of the Code.

“Securities Act” has the meaning set forth in Section 15.1.

“Subordinated Units” has the meaning set forth in the Partnership Agreement.

“Subsequent Capital Contribution” means any Capital Contribution subsequent to a
Member’s initial Capital Contribution.

“Substitute Member” means a Transferee who is admitted as a Member of the
Company pursuant to Section 2.

“Tax Liability Distribution” has the meaning set forth in Section 4.3.

“Tax Matters Member” has the meaning set forth in Section 10.3(a).

“Transfer” (and related words) means any sale, assignment, gift (outright or in
trust), hypothecation, pledge, encumbrance, mortgage, exchange or other
disposition, whether voluntary or involuntary, by operation of law or otherwise,
of any Membership Interests.

“Transferee” means a person who receives Membership Interests by means of a
Transfer.

“Transferor” means a Member whose Membership Interests are the subject of a
Transfer in whole or in part.

“Treasury Regulations” means the federal income tax regulations as promulgated
by the U.S. Treasury Department, as such regulations may be in effect from time
to time. All references in this Agreement to provisions of the Treasury
Regulations shall be deemed to refer, if

7


--------------------------------------------------------------------------------




applicable, to their successor regulatory provisions to the extent appropriate
in light of the context herein in which such references are used.

1.2           Rules of Construction.  The following provisions shall be applied
wherever appropriate herein:

 

(a)           terms defined in Section 1.1 have the meanings assigned to them in
that Section for purposes of this Agreement;

(b)           “herein,” “hereby,” “hereunder,” “hereof,” “hereto” and other
equivalent words shall refer to this Agreement as an entirety and not solely to
the particular portion of this Agreement in which any such word is used;

(c)           “including” means “including without limitation” and is a term of
illustration and not of limitation;

(d)           all definitions set forth herein shall be deemed applicable
whether the words defined are used herein in the singular or the plural;

(e)           unless otherwise expressly provided, any term defined herein by
reference to any other document shall be deemed to be amended herein to the
extent that such term is subsequently amended in such document;

(f)            references herein to other documents and agreements means such
documents and agreements as amended and restated from time to time;

(g)           wherever used herein, any pronoun or pronouns shall be deemed to
include both the singular and plural and to cover all genders;

(h)           neither this Agreement nor any other agreement, document or
instrument referred to herein or executed and delivered in connection herewith
shall be construed against any Person as the principal draftsperson hereof or
thereof;

(i)            the section headings appearing in this Agreement are inserted
only as a matter of convenience and in no way define, limit, construe or
describe the scope or extent of such Section, or in any way affect this
Agreement; and

(j)            any references herein to a particular Section, Article, Exhibit
or Schedule (other than in connection with the Code, the Treasury Regulations or
the Act) means a Section or Article of, or an Exhibit or Schedule to, this
Agreement unless another agreement is specified.

ARTICLE 2
ORGANIZATION

2.1           Formation of the Company.  Pursuant to and under the Act, the
Company was formed as a Delaware limited liability company under the laws of the
State of Delaware by the filing of the Certificate of Formation with the Office
of the Secretary of State of Delaware. The rights and liabilities of the Members
shall be determined pursuant to the Act and this Agreement.

8


--------------------------------------------------------------------------------




To the extent that the rights or obligations of any Member are different by
reason of any provision of this Agreement than they would be in the absence of
such provision, this Agreement shall, to the extent permitted by the Act,
control.

2.2           Company Name.  The name of the Company shall be “Hiland Partners
GP, LLC”.  The business of the Company shall be conducted under such name or
under such other name or names as the Board may determine from time to time.

 

2.3           Term.  The term of the Company commenced on October 18, 2004,
which was the date of filing of the Certificate of Formation and, unless and
until the Company is dissolved or merged out of existence, shall continue
indefinitely.

 

2.4           Purposes and Powers.

 

(a)           The purposes of the Company are to act as the general partner of
the Partnership as described in the Partnership Agreement (and acquire, hold and
dispose of partnership interests and related rights in the Partnership) and to
engage in any lawful business or activity related to the foregoing as the
Members, or, to the extent delegated to the Board hereby, the Board shall
determine.  The Company shall possess and may exercise all the powers and
privileges granted by the Act, by any other law or by this Agreement, together
with any powers incidental thereto, including such powers and privileges as are
necessary or appropriate to the conduct, promotion or attainment of the
business, purposes or activities of the Company.

(b)           The Members hereby specifically consent to and approve the
execution and delivery by the appropriate Officers on behalf of the Company of
all loan agreements, guarantees, notes, security agreements or other documents
or instruments, if any, as required by any lender providing funds to the
Company, the Partnership or any of their respective subsidiaries and ancillary
documents contemplated thereby.

2.5           Place of Business, Agent and Office of the Company.  The principal
business office of the Company shall be at 205 West Maple, Suite 1100, Enid,
Oklahoma 73701. The Board may at any time and from time to time (i) establish a
different principal business office for the Company within or outside of the
State of Oklahoma and (ii) establish such additional offices of the Company
within or outside the State of Oklahoma as it may from time to time determine to
be necessary or appropriate for the conduct of the Company’s or the
Partnership’s business and affairs. The Company shall establish a registered
office in the State of Delaware, and shall register as a foreign limited
liability company and take such other actions as the Members, or, to the extent
delegated to the Board hereby, the Board determines to be necessary or
appropriate to allow the Company to conduct business in such jurisdictions as
the Members, or, to the extent delegated to the Board hereby, the Board
determines to be necessary or appropriate. The Company shall designate initial
agents for the service of process in the State of Delaware and such other
jurisdictions as the Members, or, to the extent delegated to the Board hereby,
the Board determines to be necessary or appropriate, and shall maintain the
names and business addresses of such agents in the books and records of the
Company. The Company may from time to time change the designation of any such
party who is to serve as such agent and may provide for additional agents for
service in such other jurisdictions as the Board determines to be necessary or
appropriate.

 

9


--------------------------------------------------------------------------------




2.6           Title to Company Assets.  Title to the Company’s assets, whether
real, personal or mixed and whether tangible or intangible, shall be deemed to
be owned by the Company as an entity, and no Member, individually or
collectively, shall have any ownership interest in such Company assets or any
portion thereof.  Title to any or all of the Company’s assets may be held in the
name of the Company or one or more of its Affiliates or one or more nominees, as
the Board may determine.  All Company assets shall be recorded as the property
of the Company in its books and records, regardless of the name in which record
title to such Company assets is held.

 

ARTICLE 3
CAPITAL AND CAPITAL ACCOUNTS

3.1           Members of the Company at the Effective Date.  Schedule A reflects
the Members and their respective Percentage Interests as of the Effective Date.

 

3.2           Transfer of Membership Interests and Admission of Substitute
Members.  Membership Interests may be Transferred and Substitute Members may be
admitted to the Company only in accordance with Article 11.

 

3.3           Issuance of Additional Membership Interests.

 

(a)           Subject to the approval of Members representing a Majority
Interest, the Company may issue additional Membership Interests to any Person at
any time for such consideration and on such other terms and conditions as the
Members representing a Majority Interest deem appropriate.

 

(b)           If any additional Membership Interests are issued hereunder to any
Person who is not already a Member, any such Person (and such Person’s spouse,
as applicable) shall, as a condition to admission as an additional Member (an
“Additional Member”), execute and acknowledge such instruments as Members
representing a Majority Interest determine to be necessary or appropriate to
effect the admission of such Person as an Additional Member, including, without
limitation, the written agreement by such Person (and such Person’s spouse, as
applicable) to become a party to, and be bound by, the provisions of this
Agreement.  Upon the admission of any Additional Member, the Schedule of Members
attached hereto as Schedule A shall be amended to reflect the admission of such
Additional Member.

3.4           Subsequent Capital Contributions.  Except as may be required under
applicable law, no Member shall be required to make any Subsequent Capital
Contribution to the Company.

 

3.5           Loans to the Company.  Any Member, directly or through an
Affiliate, may at any time or from time to time lend funds to the Company with
the consent of Members representing a Majority Interest. Any such loan shall be
repayable by the Company to the Member (or its Affiliate, if applicable) at such
date or dates as they may agree, and shall bear interest and carry such other
terms as they may agree at a fair market interest rate and terms for similar
loans between unaffiliated parties. The Members expressly agree and acknowledge
that nothing in this Section 3.5 shall be deemed to require or otherwise
obligate any Member to make any such loan to the Company. A loan by a Member to
the Company shall not increase the interest of the

 

10


--------------------------------------------------------------------------------




lending Member in the capital of the Company and shall not entitle such Member
to any increased share in the Company’s capital, Profits or Losses.

 

3.6           Capital Accounts.

 

(a)           A Capital Account shall be established for each Member and shall
be determined and maintained in accordance with the provisions of Code
Section 704 and the Treasury Regulations thereunder.  In addition to such other
adjustments as may be required under this Agreement or pursuant to such Treasury
Regulations, each Member’s Capital Account shall be (a) increased by (i) such
Member’s Capital Contribution to the Company, plus (ii) the amount of any
Profits and Liquidating Gains allocated to such Member and items of Capital
Account Gross Income specially allocated to such Member pursuant to Article 5,
and (b) decreased by (i) the amount of any Losses and Liquidating Losses
allocated to such Member and items of Capital Account Deduction specially
allocated to such Member pursuant to Article 5, (ii) the amount of any cash or
other assets distributed to such Member by the Company, and (iii) the fair
market value, as determined by the Board, of any property distributed, or deemed
hereunder to be distributed, to such Member by the Company (net of any
liabilities that such Member is considered to assume or take subject to under
Code Section 752 upon any such distribution of property).

(b)           In accordance with Treasury Regulations
Section 1.704-1(b)(2)(iv)(e), immediately prior to the actual or deemed
distribution of any Company asset in kind, the Capital Accounts of all Members
and the Company’s book carrying value of such Company asset shall be adjusted
upward or downward to reflect any unrealized gain or unrealized loss
attributable to such Company asset as if such unrealized gain or unrealized loss
had been recognized upon an actual sale of such Company asset immediately prior
to such distribution and had been allocated to the Members at such time pursuant
to Article 5.  For purposes of determining such unrealized gain or unrealized
loss, the fair market value, as determined by the Board, of Company assets shall
be used.

(c)           Upon any event described in Treasury Regulation
Section 1.704-1(b)(2)(iv)(f)(5), the Board may determine to restate the Capital
Accounts in connection with a revaluation of the assets of the Company in order
to reflect the manner in which the unrealized income, gain, loss, or deduction
inherent in such property (that has not been reflected in the Capital Accounts
previously) would be allocated among the Members if there were a taxable sale of
such assets for their fair market value as determined by the Board.

(d)           Upon any Transfer of Membership Interests, the Transferee shall be
credited on the Company’s books with the portion of the Transferor’s Capital
Account that corresponds to the Transferred Units.

3.7           General Provisions Regarding Capital Contributions.  Except as
otherwise expressly provided in this Agreement (a) no Member shall have the
right to demand or receive a return of its Capital Contribution, (b) under
circumstances requiring hereunder a return of any Capital Contribution, no
Member shall have the right to demand or receive property other than cash, and
(c) no Member shall receive any interest, salary or draw with respect to its
Capital Contribution or its Capital Account.  No Member shall be required to
contribute or to lend any

 

11


--------------------------------------------------------------------------------




cash or property to the Company to enable the Company to return the Capital
Contribution of any Member.

 

3.8           Limitation on Liability.  Except as otherwise required under the
Act, the debts, obligations and liabilities of the Company, whether arising in
contract, tort or otherwise, shall be solely the debts, obligations and
liabilities of the Company, and no Member or Assignee shall be personally liable
for or otherwise obligated with respect to any such debt, obligation or
liability of the Company by reason of being a Member or Assignee.  The Members
and Assignees agree that the rights, duties and obligations of the Members and
Assignees in their capacities as such are only as set forth in this Agreement
and as otherwise arise under the Act. Furthermore, the Members and Assignees
agree that the existence of any rights of a Member or Assignee, or the exercise
or forbearance from exercise of any such rights shall not create any duties or
obligations of the Member or Assignees in their capacities as such, nor shall
such rights be construed to enlarge or otherwise alter in any manner the duties
and obligations of the Members or Assignees.

 

ARTICLE 4
DISTRIBUTIONS

4.1           Distributions Generally.  Distributions to the Members shall be
made in such aggregate amounts and at such times as shall be determined by
Members representing a Majority Interest.  Except as provided in Section 4.2,
distributions to the Members shall be made on a Pro Rata basis; provided,
however, that any loans from Members pursuant to Section 3.5 that are then due
and payable shall be repaid prior to any distributions to Members.  Any
distributions by the Company will be made only to Persons who, according to the
books and records of the Company, were the holders of record of Membership
Interests on the date determined by the Members representing a Majority Interest
as of which the holders of Membership Interests are entitled to the distribution
in question.  The Company shall be entitled to treat the record holder of any
Membership Interests as the beneficial owner thereof, and shall incur no
liability for distributions made in good faith to such holder.

 

4.2           Distributions on Dissolution and Winding Up.  Upon the dissolution
and winding up of the Company, the proceeds of liquidation after the payment of
creditors as specified in Section 13.2 shall be distributed to all of the
Members in accordance with their positive Capital Account balances as properly
adjusted through the time of such distribution.

 

4.3           Limitation on Distributions.  Notwithstanding any other provision
to the contrary in this Agreement, the Company shall not make a distribution to
any Member if such distribution would violate the Act or other applicable law.

 

4.4           Withholding of Taxes.  The Company will withhold taxes from
distributions to the extent required to do so by applicable law. Any amounts so
withheld and paid or required to be paid to a taxing authority will be treated
as if they had been distributed to the Member from whose distribution the amount
was withheld.

12


--------------------------------------------------------------------------------


ARTICLE 5
ALLOCATIONS

5.1           Allocations of Profit and Loss.  Profit and Loss for a taxable
year of the Company, and each item thereof, shall be allocated among the
Members, Pro Rata.

5.2           Allocations of Liquidating Gain and Loss.  Liquidating Gains and
Liquidating Losses shall be allocated among the Members, Pro Rata.

5.3           Transfers.  In the event of a Transfer of Units during a taxable
year, the Company shall make an interim closing of its books (or, at the
election of the applicable Transferor and Transferee and with the consent of
Members representing a Majority Interest, utilize any other method permitted
under Section 706 of the Code) for purposes of determining the allocations and
distributions required under this Agreement.

5.4           Additional Allocations.  Notwithstanding any other provisions of
this Section 5.4, the following special allocations shall be made for each
taxable period:

(a)           Notwithstanding any other provision of this Section 5.4, if there
is a net decrease in Company Minimum Gain during any Company taxable period,
each Member shall be allocated items of Company income and gain for such period
(and, if necessary, subsequent periods) in the manner and amounts provided in
Treasury Regulation Sections 1.704-2(f)(6),(g)(2), and (j)(2)(i).  For purposes
of this Section 5.4(a), each Member’s Capital Account shall be determined and
the allocation of income or gain required hereunder shall be effected, prior to
the application of any other allocations pursuant to this Section 5.4 with
respect to such taxable period.  This Section 5.4(a) is intended to comply with
the Company Minimum Gain chargeback requirement in Treasury Regulation Section
1.704-2(f) and shall be interpreted consistently therewith.

(b)           Notwithstanding the other provisions of this Section 5.4 (other
than (a) above), if there is a net decrease in Member Nonrecourse Debt Minimum
Gain during any Company taxable period, any Member with a share of Member
Nonrecourse Debt Minimum Gain at the beginning of such taxable period shall be
allocated items of Company income and gain for such period (and, if necessary,
subsequent periods) in the manner and amounts provided in Treasury Regulation
Sections 1.704-2(i)(4) and (j)(2)(ii).  For purposes of this Section 5.4(b) each
Member’s Adjusted Capital Account balance shall be determined, and the
allocation of income and gain required hereunder shall be effected, prior to the
application of any other allocations pursuant to this Section 5.4, other than
Section 5.4(a) above, with respect to such taxable period.  This Section 5.4(b)
is intended to comply with the Member Nonrecourse Debt Minimum Gain chargeback
requirement in Treasury Regulation Section 1.704-2(i)(4) and shall be
interpreted consistently therewith.

(c)           Except as provided in (a) and (b) above, in the event any Member
unexpectedly receives any adjustments, allocations or distributions described in
Treasury Regulation Sections 1.704-1(b)(2)(ii)(d)(4), (5), or (6), items of
Company income and gain shall be specially allocated to such Member in an amount
and manner sufficient to eliminate, to the extent required by such Treasury
Regulation, the deficit balance, if any, in its Adjusted Capital Account created

13


--------------------------------------------------------------------------------




by such adjustments, allocations or distributions as quickly as possible unless
such deficit balance is otherwise eliminated pursuant to (a) or (b) above.

(d)           In the event any Member has a deficit balance in its Adjusted
Capital Account at the end of any Company taxable period, such Member shall be
specially allocated items of Company gross income and gain in the amount of such
excess as quickly as possible; provided, that an allocation pursuant to this
Section 5.4(d) shall be made only if and to the extent that such Member would
have a deficit balance in its Adjusted Capital Account after all other
allocations provided in this Section 5.4 have been tentatively made as if this
Section 5.4(d) were not in this Agreement.

(e)           Nonrecourse Deductions for any taxable period shall be allocated
to the Members, Pro Rata.

(f)            Member Nonrecourse Deductions for any taxable period shall be
allocated 100% to the Member that bears the Economic Risk of Loss with respect
to the Member Nonrecourse Debt to which such Member Nonrecourse Deductions are
attributable in accordance with Treasury Regulation Section 1.704-2(i).  If more
than one Member bears the Economic Risk of Loss with respect to a Member
Nonrecourse Debt, Member Nonrecourse Deductions attributable thereto shall be
allocated between or among such Members in accordance with the ratios in which
they share such Economic Risk of Loss.

(g)           Nonrecourse Liabilities.  For purposes of Treasury Regulations
Section 1.752-3(a)(3), the Members agree that “Excess Nonrecourse Liabilities”
of the Company, as defined in Treasury Regulations Section 1.752-3(a)(3), shall
be allocated to the Members, Pro Rata.

(h)           To the extent an adjustment to the adjusted tax basis of any
Company asset pursuant to Sections 734(b) or 743(b) of the Code is required,
pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(m), to be taken into
account in determining Capital Accounts, the amount of such adjustment to the
Capital Accounts shall be treated as an item of gain (if the adjustment
increases the basis of the asset) or loss (if the adjustment decreases such
basis), and such item of gain or loss shall be specially allocated to the
Members in a manner consistent with the manner in which their Capital Accounts
are required to be adjusted pursuant to such provisions.

(i)            Notwithstanding any other provision of this Section 5.4 other
than the Required Allocations, the Required Allocations shall be taken into
account in making the Agreed Allocations so that, to the extent possible, the
net amount of items of income, gain, loss and deduction allocated to each Member
pursuant to the Required Allocations and Agreed Allocations, together, shall be
equal to the net amount of such items that would have been allocated to each
such Member under the Agreed Allocations if the Required Allocations had not
otherwise been provided for in this Section 5.4.

5.5           Income Tax Allocations.

(a)           Except as provided in this Section 5.5, each item of income, gain,
loss and deduction of the Company for federal income tax purposes shall be
allocated among the

14


--------------------------------------------------------------------------------




Members in the same manner as such items are allocated for book purposes under
Sections 5.1 and 5.2.

(b)           The Members recognize that with respect to any property
contributed to the Company, there may be a difference between the basis of the
property to the Company for federal income tax purposes and its fair market
value at the time of the contribution.  In such case, all items of tax
depreciation, cost recovery, amortization, and gain or loss with respect to such
properties shall be allocated among the Members to take into account such
disparities in accordance with the provisions of sections 704(b) and 704(c) of
the Code and the Treasury Regulations under those sections.

(c)           For tax purposes, recapture of tax deductions arising out of a
disposition of property shall, to the extent consistent with the allocations for
tax purposes of the gain or amount realized giving rise to such recapture, be
allocated to the Members in the same proportions as the recaptured deduction was
originally allocated.

(d)           All items of income, gain, loss, deduction and credit allocated to
the Members in accordance with the provisions hereof and basis allocations
recognized by the Company for federal income tax purposes shall be determined
without regard to any election under Section 754 of the Code which may be made
by the Company; provided, however, such allocations, once made, shall be
adjusted as necessary or appropriate to take into account the adjustments
permitted by Sections 734 and 743 of the Code.

5.6           Negative Capital Accounts.  In no event shall any Member be
obligated to pay to the Company, any other Member or any creditor of the Company
any deficit balance in its Capital Account.

ARTICLE 6
MEETINGS OF MEMBERS

6.1           Time and Place.  Any meeting of the Members may be called by, and
shall be held at such time and place, within or outside the State of Oklahoma,
as may be fixed by, Members representing a Majority Interest. If the place for a
meeting is not fixed by Members representing a Majority Interest, such meeting
shall be held at the Company’s principal office.

6.2           Notice to Members.  Written notice stating the place, date, hour
and the purpose or purposes for which the meeting is called, shall be given to
each Member not less than one Business Day before the date of the meeting,
except as otherwise required by the Act. If a meeting of Members is adjourned to
a different date, time, or place, notice need not be given of the new date, time
or place if the new date, time or place is announced at the meeting before
adjournment.

6.3           Waiver.  Attendance of a Member, either in person or by proxy, at
any meeting shall constitute a waiver of notice of such meeting, except where a
Member attends a meeting for the express purpose of objecting, at the beginning
of the meeting, to the transaction of any business because the meeting is not
lawfully called or convened. A written waiver of notice of any such meeting
signed by a Member or Members entitled to such notice, whether before, at or
after the time for notice or the time of the meeting, shall be equivalent to
notice. Neither the

15


--------------------------------------------------------------------------------




business to be transacted at, nor the purpose of, any meeting need be specified
in any written waiver of notice.

6.4           Quorum.  The Members representing a Majority Interest, present in
person or represented by proxy, shall constitute a quorum at all meetings of the
Members for the transaction of business, except as otherwise provided by the
Act.

6.5           Voting and Proxies.  At every meeting of the Members, each Member
that is entitled to vote at such meeting shall be entitled to vote in person or
by proxy, but no proxy shall be voted after three years from its date unless the
proxy provides for a longer period. When a quorum is present at any meeting, the
vote, whether in person or by proxy, of Members representing a Majority Interest
shall decide any such question brought before such meeting, unless the question
is one upon which, by express provision of the Act or this Agreement, a
different vote is required, in which case such express provision shall govern.

6.6           Action by Consent of the Members.  Any action required or
permitted to be taken at a meeting of the Members may be taken without a meeting
if a written consent setting forth the action so taken is signed by Members
represented by the Percentage Interests that are required by the Act or this
Agreement for approval of the action in question. Such consent may be in one
instrument or in several instruments, and shall have the same force and effect
as a vote of the Members at a meeting duly called and held.

6.7           Telephonic Meetings.  Members may participate in any meeting of
the Members through the use of any means of conference telephones or similar
communications equipment as long as all persons participating can hear one
another.  A Member so participating shall be deemed to be present in person at
the meeting.

6.8           Compensation of Members.  Except as expressly provided in any
written agreement between the Company and a Member, no Member shall receive any
compensation from the Company for services provided to the Company in its
capacity as a Member.

ARTICLE 7
MANAGEMENT

7.1           Management of the Company’s Affairs.

(a)           The management of the Company is fully reserved to the Members,
and the Company shall not have “managers” as that term is used in the Act.  The
powers of the Company shall be exercised by or under the authority of, and the
business and affairs of the Company shall be managed under the direction of, the
Members, who shall make all decisions and take all actions for the Company.

(b)           The Members shall have the power and authority to delegate to one
or more other persons the Members’ rights and power to manage and control the
business and affairs, or any portion thereof, of the Company, including to
delegate to agents, officers and employees of a Member or the Company, and to
delegate by a management agreement with or otherwise to other Persons.

16


--------------------------------------------------------------------------------




(c)           Except as otherwise specifically provided in this Agreement, the
Members hereby delegate to the board of directors of the Company (the “Board”),
to the fullest extent permitted under this Agreement and Delaware law, all of
the Company’s power and authority to manage and control the business and affairs
of the Partnership.  The Board may designate one or more other persons to be
officers of the Company to assist in carrying out the Board’s decisions and the
day-to-day activities of the Company in its role as the general partner of the
Partnership.  Officers are not “managers” as that term is used in the Act.  Any
officers who are so designated shall have such titles and authority and perform
such duties as this Agreement provides or the Board may delegate to them.  The
salaries or other compensation, if any, of the officers of the Company shall be
fixed by the Board.  Any officer may be removed as such, either with or without
cause, by the Board, and any vacancy occurring in any office of the Company may
be filled by the Board.  Designation of an officer shall not of itself create
contract rights.

(d)           The Members shall have exclusive authority over the business and
affairs of the Company other than in its role as general partner of the
Partnership.  The type of matter referred to in the prior sentence where the
Members have exclusive authority shall include, but not be limited to, the
following:  (i) the amount and timing of distributions made by the Company; (ii)
the issuance or repurchase of any equity interests in the Company; (iii) the
prosecution, settlement or management of any claim made directly against the
Company; (iv) whether to sell, convey, transfer or pledge any asset of the
Company; (v) whether to amend, modify or waive any rights relating to any assets
of the Company or any Subsidiary (other than the Partnership) of the Company
(including the decision to amend or forego distributions in respect of the
Incentive Distribution Rights, as defined in the Partnership Agreement); (vi)
whether to enter into any agreement to incur an obligation of the Company or any
Subsidiary of the Company other than an agreement entered into for and on behalf
of the Partnership or any Subsidiary of the Partnership for which the Company or
any Subsidiary of the Company is liable exclusively in its capacity as general
partner of the Partnership or any of its Affiliates; (vii) commencement of any
action relating to bankruptcy, insolvency, reorganization or relief of debtors
by the Company; (viii) a merger, consolidation, recapitalization or similar
transaction involving the Company; (ix) dissolution or liquidation of the
Company and (x) the voting of any equity interests in the Partnership held by
the Company.  In addition, the Members shall have exclusive authority to cause
the Company to exercise the rights of the Company or any Subsidiary of the
Company as general partner of the Partnership (or those exercisable after the
Company ceases to be the general partner of the Partnership) provided in the
following provisions of the Partnership Agreement or similar successor
provisions:

(i)            Sections 4.6(a) and (b) (“Transfer of the General Partner’s
General Partner Interest”) and Section 4.7 (“Transfer of Incentive Distribution
Rights”), solely with respect to the decision by the Company to transfer its
general partner interest in the Partnership or its Incentive Distribution
Rights;

(ii)           Section 5.9 (“Limited Preemptive Right”);

(iii)          Section 7.5(e) (relating to the right of the Company to purchase
Units or other Partnership Securities as such terms are defined in the
Partnership Agreement);

17


--------------------------------------------------------------------------------




(iv)          Section 7.6(a) and (b) (“Loans from the General Partner; Loans or
Contributions from the Partnership or Group Members”), solely with respect to
the decision by the Company to lend funds to, enter into agreements with, sell,
transfer or convey any property to, or purchase any property from, or permit the
use of its facilities and assets by a Group Member (as defined in the
Partnership Agreement), in each case subject to the provisions of Section 7.9 of
the Partnership Agreement;

(v)           Section 7.7 (“Indemnification”), solely with respect to any
decision by the Company or any of its Subsidiaries to exercise its rights as an
“Indemnitee;”

(vi)          Section 7.12 (“Registration Rights of the General Partner and its
Affiliates”), solely with respect to any decision to exercise registration
rights;

(vii)         Section 11.1 (“Withdrawal of the General Partner”), solely with
respect to the decision by the Company or any Subsidiary of the Company to
withdraw as general partner of the Partnership and to the giving of notices
required thereunder;

(viii)        Section 11.3(a) and (b) (“Interest of Departing Partner and
Successor General Partner”); and

(ix)           Section 13.2 (“Amendment Procedures”) solely with respect to the
decision to propose an amendment to the Partnership Agreement;

(x)            Section 14.2 (“Procedure for Merger or Consolidation”) solely
with respect to the decision to consent to any proposed merger or consolidation
of the Partnership; and

(xi)           Section 15.1 (“Right to Acquire Limited Partner Interests”).

7.2           Number; Qualification; Election; Tenure of Directors.

(a)           The number of directors (each a “Director” and collectively, the
“Directors”) constituting the Board shall be fixed from time to time pursuant to
a resolution adopted by Members representing a Majority Interest. A Director
need not be a Member. Each Director shall serve as a member of the Board until
the earlier of his resignation, death or removal from office or until his or her
successor is duly elected and qualified.

(b)           Each Director shall be elected to hold office for a term of one
year unless such director earlier resigns, is removed or unless a successor is
elected.  To be elected as a Director, a natural person must (i) be chosen in
accordance with Section 7.10 or (ii)(A) have been properly nominated for a
position as a Director in accordance with Section 7.2(c) and (B) receive the
affirmative vote of Members representing a Majority Interest at a meeting of
Members held for such purpose at which a quorum is present in Person or by
proxy.

(c)           Before a meeting of the Members at which an election of Directors
is to be held, Members representing a Majority Interest shall nominate its slate
of persons to be presented for election at such meeting.

18


--------------------------------------------------------------------------------




7.3           Notice.  Written notice of all regular meetings of the Board must
be given to all Directors at least five calendar days prior to the regular
meeting of the Board and two business days prior to any special meeting of the
Board. Neither the business to be transacted at, nor the purpose of, any regular
or special meeting of the Board need be specified in the notice of such meeting.
A meeting may be held at any time without notice if all the Directors are
present or if those not present waive notice of the meeting either before or
after such meeting.

7.4           Regular Meetings.  The Board shall meet at least quarterly and
may, by resolution, provide the time and place for the holding of additional
regular meetings without other notice than such resolution.

7.5           Special Meetings.  Special Meetings of the Board may be called at
any time at a request of the Chairman or of any three Directors.

7.6           Action by Consent of the Board.  Any action required or permitted
to be taken at a meeting of the Board or any committee thereof may be taken
without a meeting if a written consent setting forth the action so taken is
signed by the number of Directors as is required by this Agreement for approval
of the action in question. Such consent may be in one instrument or in several
instruments, and shall have the same force and effect as a vote of the Directors
at a meeting duly called and held.

7.7           Telephonic Meetings.  Directors may participate in any meeting of
the Board or any committee thereof through the use of any means of conference
telephones or similar communications equipment as long as all persons
participating can hear one another. A Director so participating shall be deemed
to be present in person at the meeting.

7.8           Quorum; Voting Requirement.  A majority of the Directors, present
in person or participating in accordance with Section 7.7, shall constitute a
quorum for the transaction of business, but if at any meeting of the Board there
shall be less than a quorum present, a majority of the Directors present may
adjourn the meeting from time to time without further notice. Except as
otherwise provided in this Agreement, an act by the majority of the Directors
present at a meeting at which a quorum is present shall be the act of the Board.
The Directors present at a duly organized meeting may continue to transact
business until adjournment, notwithstanding the withdrawal of enough Directors
to leave less than a quorum.

7.9           Committees.

(a)           The Board shall establish committees of the Board. Any such
committee, to the extent provided in the resolution of the Board or in this
Agreement, shall have and may exercise all powers and authority of the Board in
the management of the business and affairs of the Company.

(b)           The Board shall have an audit committee (the “Audit Committee”)
comprised of directors who meet the independence standards required of directors
who serve on an audit committee of a board of directors established by the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Securities and Exchange Commission thereunder and by The NASDAQ Global
Market LLC or any other National Securities Exchange on which the Common Units
are listed. The Audit Committee shall establish a written audit committee

19


--------------------------------------------------------------------------------




charter in accordance with the rules and regulations of The NASDAQ Global Market
LLC or any National Securities Exchange on which the Common Units are listed
from time to time, and the Securities and Exchange Commission, as amended from
time to time. The Audit Committee shall review the financial statements of the
Company and the Partnership, review the external financial reporting of the
Partnership, recommend engagement of the Partnership’s independent auditors,
review procedures for internal auditing and the adequacy of the Partnership’s
internal accounting controls and perform such other related functions as may be
directed by the Board from time to time.  Each member of the Audit Committee
shall satisfy the rules and regulations of The NASDAQ Global Market LLC or any
other National Securities Exchange on which the Common Units are listed from
time to time and the Securities and Exchange Commission, as amended from time to
time, pertaining to qualification for service on an audit committee.

(c)           The Board may have a compensation committee (the “Compensation
Committee”). The Compensation Committee shall be charged with such matters
pertaining to the compensation of Directors, Officers and other personnel of the
Company, the review, approval and administration of any Incentive Plans put in
place by the Company or the Partnership and such other related matters as may be
directed by the Board from time to time.

(d)           The Board may have a conflicts committee comprised of no fewer
than two Directors (the “Conflicts Committee”), all of whom shall be Independent
Directors. The Conflicts Committee may review, and approve or disapprove,
transactions in which a potential conflict of interest exists or arises between
the Company, or any of its Affiliates (other than a Group Member), on the one
hand, and any Group Member or any Limited Partner (as defined in the Partnership
Agreement) on the other hand, all in accordance with the applicable provisions
of the Partnership Agreement.  Any matter approved by the Conflicts Committee in
accordance with the provisions, and subject to the limitations, of the
Partnership Agreement, shall not be deemed to be a breach of any fiduciary or
other duties owed by the Board, any Director or any Member to the Company or the
Members.

(e)           At every meeting of a committee, the presence of a majority of all
the members thereof shall constitute a quorum and the affirmative vote of a
majority of the members present shall be necessary for the adoption by the
committee of any resolution.  The chairman of the committee or a majority of the
members of the committee may fix the time and place of its meetings unless the
Board shall otherwise provide.  Notice of such meetings shall be given to each
member of the committee in the manner provided for in Section 7.3.  The Board
shall have power at any time to fill vacancies in, to change the membership of,
or to dissolve any committee. Nothing herein shall be deemed to prevent the
Board from appointing one or more committees consisting in whole or in part of
persons who are not Directors; provided, however, that no such committee shall
have or may exercise any authority of the Board.

7.10         Vacancies; Increases in the Number of Directors.  Unless otherwise
provided by this Agreement, vacancies and newly created directorships resulting
from any increase in the authorized number of Directors may be filled by Members
representing a Majority Interest; and any Director so chosen shall hold office
until their successor shall be duly elected and qualified or until their earlier
death, resignation or removal.

20


--------------------------------------------------------------------------------




7.11         Removal.  Any Director may be removed, with or without cause, by
Members representing a Majority Interest.

7.12         Compensation of Directors.  Except as expressly provided in any
written agreement between the Company and a Director or by resolution of the
Board, no Director shall receive any compensation from the Company for services
provided to the Company in its capacity as a Director, except that each Director
shall be compensated for attendance at Board meetings at rates of compensation
as from time to time established by the Board or a committee thereof; provided,
however, that the Directors who are also employees of the Company or any
Affiliate thereof shall receive no compensation for their services as Directors
or committee members.  In addition to the foregoing, the members of any
committee of the Board shall receive such additional compensation as from time
to time established by the Board or a committee thereof.  All the Directors
shall be entitled to be reimbursed for out-of-pocket costs and expenses incurred
in the course of their service as Directors.

ARTICLE 8
OFFICERS

8.1           Elected Officers.  The officers of the Company (the “Officers”)
shall be selected by, and serve at the pleasure of, the Board.  The Officers
shall carry on the day to day activities of the Company and shall have such
other authority and duties delegated to each of them, respectively, by the Board
from time to time.  The Officers shall be a Chairman of the Board, a President
and Chief Executive Officer, a Chief Financial Officer, a Secretary and such
other officers (including Executive Vice Presidents, Senior Vice Presidents and
Vice Presidents) as the Board from time to time may elect in accordance with
this Article 8.  The Chairman of the Board shall be chosen from among the
Directors.  All Officers shall each have such powers and duties as generally
pertain to their respective offices, subject to the specific provisions of this
Article 8. Any Person may be selected by the Board to hold multiple offices. The
Board may from time to time elect such other officers (including one or more
Vice Presidents, Controllers, Assistant Secretaries and Assistant Treasurers) as
it determines to be necessary or appropriate for the conduct of the business of
the Company. Such other officers and agents shall have such duties and shall
hold their offices for such terms as shall be provided in this Agreement or as
may be prescribed by the Board.

8.2           Election and Term of Office.  The Officers of the Company shall be
elected annually by the Board.  If the election of Officers shall not be held at
such meeting, such election shall be held as soon thereafter as convenient. Each
Officer shall hold office until such person’s successor shall have been duly
elected and shall have qualified or until such person’s death or until he shall
resign or be removed pursuant to Section 8.8.

8.3           Chairman of the Board.  The Chairman of the Board shall preside at
all meetings of the Members and of the Board. The Board may also elect a Vice
Chairman to act in the place of the Chairman upon his absence or inability to
act. The Chairman of the Board shall have the power to enter into binding
contracts on behalf of the Company.

8.4           President and Chief Executive Officer.  The President and Chief
Executive Officer shall be responsible for the general management of the affairs
of the Company and shall

21


--------------------------------------------------------------------------------




perform all duties incidental to such person’s office that may be required by
law and all such other duties as are properly required of him by the Board. He
shall make reports to the Board and the Members and shall see that all orders
and resolutions of the Board and of any committee thereof are carried into
effect. The President and Chief Executive Officer, if he is also a Director,
shall, in the absence of or because of the inability to act of the Chairman of
the Board or any Vice Chairman elected by the Board, perform all duties of the
Chairman of the Board and preside at all meetings of Members and of the Board.

8.5           Vice Presidents.  Each Executive Vice President and Senior Vice
President and any other Vice President shall have such powers and shall perform
such duties as shall be assigned to him by the Board.

8.6           Chief Financial Officer and Assistant Treasurers.  The Chief
Financial Officer shall act as the Chief Financial Officer of the Company and
shall exercise general supervision over the receipt, custody and disbursement of
corporate funds.  The Chief Financial Officer shall cause the funds of the
Company to be deposited in such banks as may be authorized by the Board, or in
such banks as may be designated as depositories in the manner provided by
resolution of the Board.  The Chief Financial Officer shall, in general, perform
all duties incident to the office of the Chief Financial Officer and shall have
such further powers and duties and shall be subject to such directions as may be
granted or imposed from time to time by the Board. Assistant Treasurers shall
have such of the authority and perform such of the duties of the Chief Financial
Officer as may be provided in this Agreement or assigned to them by the Board or
the Chief Financial Officer.  Assistant Treasurers shall assist the Chief
Financial Officer in the performance of the duties assigned to the Chief
Financial Officer, and in assisting the Chief Financial Officer, each Assistant
Treasurer shall for such purpose have the powers of the Chief Financial
Officer.  During the Chief Financial Officer’s absence or inability to act, the
Chief Financial Officer’s authority and duties shall be possessed by such
Assistant Treasurer or Assistant Treasurers as the Board may designate.

8.7           Secretary and Assistant Secretaries.  The Secretary shall keep or
cause to be kept, in one or more books provided for that purpose, the minutes of
all meetings of the Board, the committees of the Board and the Members. The
Secretary shall see that all notices are duly given in accordance with the
provisions of this Agreement and as required by law; shall be custodian of the
records and the seal of the Company and affix and attest the seal to all
documents to be executed on behalf of the Company under its seal; and shall see
that the books, reports, statements, certificates and other documents and
records required by law to be kept and filed are properly kept and filed; and in
general, shall perform all the duties incident to the office of Secretary and
such other duties as from time to time may be assigned to the Secretary by the
Board. Assistant Secretaries shall have such of the authority and perform such
of the duties of the Secretary as may be provided in this Agreement or assigned
to them by the Board or the Secretary. Assistant Secretaries shall assist the
Secretary in the performance of the duties assigned to the Secretary, and in
assisting the Secretary, each Assistant Secretary shall for such purpose have
the powers of the Secretary. During the Secretary’s absence or inability to act,
the Secretary’s authority and duties shall be possessed by such Assistant
Secretary or Assistant Secretaries as the Board may designate.

22


--------------------------------------------------------------------------------




8.8           Removal.  Any Officer elected by the Board may be removed by the
affirmative vote of a majority of the Board. No elected Officer shall have any
contractual rights against the Company for compensation by virtue of such
election beyond the date of the election of such person’s successor, such
person’s death, such person’s resignation or such person’s removal, whichever
event shall first occur, except as otherwise provided in an employment contract
or under an employee deferred compensation plan.

8.9           Vacancies.  A newly created elected office and a vacancy in any
elected office because of death, resignation or removal may be filled by the
Board for the unexpired portion of the term at any meeting of the Board.

8.10         Compensation.  The Officers shall receive such compensation for
their services as may be designated by the Compensation Committee or the Board. 
In addition, the Officers shall be entitled to be reimbursed for out-of-pocket
costs and expenses incurred in the course of their service hereunder.

8.11         Powers of Attorney.  The Company may grant powers of attorney or
other authority as appropriate to establish and evidence the authority of the
Officers and other Persons.

8.12         Delegation of Authority.  Unless otherwise provided by this
Agreement or by resolution of the Board, no Officer shall have the power or
authority to delegate to any Person such Officer’s rights and powers as an
Officer to manage the business and affairs of the Company.

ARTICLE 9
STANDARDS OF CONDUCT, LIABILITY AND INDEMNIFICATION

9.1           Standards of Conduct and Fiduciary Duties.

(a)           In causing the Company to make a determination or take or decline
to take any action in its capacity as the general partner of the Partnership as
opposed to in its individual capacity, an Indemnitee shall act in accordance
with Article VII of the Partnership Agreement and shall not be subject to any
other or different standards imposed by this Agreement or any other agreement
contemplated hereby or under the Act or any other law, rule or regulation.

(b)           Otherwise, an Indemnitee shall act in good faith and shall not be
subject to any other or different standards imposed by this Agreement, any other
agreement contemplated hereby or under the Act or any other law, rule or
regulation. In order for a determination or other action affecting the Company
to be in “good faith” for purposes of this Agreement, an Indemnitee must believe
that the determination or other action is in the best interests of the Company.

(c)           To the extent that, at law or in equity, an Indemnitee has duties
(including fiduciary duties) and liabilities relating thereto to the Company, to
the Partnership, or to any Member, an Indemnitee acting under this Agreement
shall not be liable to the Company, the Partnership or to any Member for its
good faith reliance on the provisions this Agreement. The provisions of this
Agreement, to the extent that they restrict the duties and liabilities of an

23


--------------------------------------------------------------------------------




Indemnitee otherwise existing at law or in equity, are agreed by the parties
hereto to replace such other duties and liabilities of such Indemnitee.

9.2           Liability and Exculpation.

(a)           Notwithstanding anything to the contrary set forth in this
Agreement, no Indemnitee shall be liable for monetary damages to the Company,
the Partnership, the Members or any Assignee, for losses sustained or
liabilities incurred as a result of any act or omission of an Indemnitee unless
there has been a final and non-appealable judgment entered by a court of
competent jurisdiction determining that, in respect of the matter in question,
the Indemnitee acted in bad faith or engaged in fraud, willful misconduct or, in
the case of a criminal matter, acted with knowledge that the Indemnitee’s
conduct was criminal.

(b)           An Indemnitee shall be fully protected in relying in good faith
upon the books and records of the Company, the books and records of the
Partnership, and upon such information, opinions, reports or statements
presented to the Company by any Person as to matters the Indemnitee believes are
within such other Person’s professional or expert competence, including
information, opinions, reports or statements as to the value and amount of the
assets, liabilities, profits, losses or any other facts pertinent to the
existence and amount of assets from which distributions to Members might
properly be paid.

9.3           Indemnification.

(a)           To the fullest extent permitted by law but subject to the
limitations expressly provided in this Agreement, all Indemnitees shall be
indemnified and held harmless by the Company from and against any and all
losses, claims, damages, liabilities, joint or several, expenses (including
legal fees and expenses), judgments, fines, penalties, interest, settlements or
other amounts arising from any and all claims, demands, actions, suits or
proceedings, whether civil, criminal, administrative or investigative, in which
any Indemnitee may be involved, or is threatened to be involved, as a party or
otherwise, by reason of its status as an Indemnitee; provided, that the
Indemnitee shall not be indemnified and held harmless if there has been a final
and non-appealable judgment entered by a court of competent jurisdiction
determining that, in respect of the matter for which the Indemnitee is seeking
indemnification pursuant to this Section 9.3, the Indemnitee acted in bad faith
or engaged in fraud, willful misconduct or, in the case of a criminal matter,
acted with knowledge that the Indemnitee’s conduct was unlawful.

(b)           To the fullest extent permitted by law, expenses (including legal
fees and expenses) incurred by an Indemnitee who is indemnified pursuant to this
Section 9.3 in defending any claim, demand, action, suit or proceeding shall,
from time to time, be advanced by the Company prior to a determination that the
Indemnitee is not entitled to be indemnified upon receipt by the Company of any
undertaking by or on behalf of the Indemnitee to repay such amount if it shall
be determined that the Indemnitee is not entitled to be indemnified as
authorized in this Section 9.3.

(c)           The Company may purchase and maintain insurance, on behalf of
Indemnitees and such other Persons as the Company shall determine, against any
liability that may be asserted against or expenses that may be incurred by any
such Indemnitees or other Persons in

24


--------------------------------------------------------------------------------




connection with the activities of the Company or such Indemnitees or such
Indemnitee’s or Person’s activities on behalf of the Partnership or the
Company.  The Company may enter into indemnity contracts with Indemnitees or
other Persons and adopt written procedures pursuant to which arrangements are
made for the advancement of expenses and the funding of obligations and
containing such other procedures regarding indemnification as the Board
determines are necessary or appropriate.

(d)           The indemnification provided by this Section 9.3 shall be in
addition to any other rights to which an Indemnitee may be entitled under any
agreement, pursuant to any vote of the Members, as a matter of law or otherwise,
both as to actions in the Indemnitee’s capacity as an Indemnitee and as to
actions in any other capacity, and shall continue as to an Indemnitee who has
ceased to serve in such capacity and shall inure to the benefit of the heirs,
successors, assigns and administrators of the Indemnitee.

ARTICLE 10
TAXES

10.1         Tax Returns.  The Tax Matters Member shall prepare and timely file
(on behalf of the Company) all federal, state and local tax returns required to
be filed by the Company. Each Member shall furnish to the Company all pertinent
information in its possession relating to the Company’s operations that is
necessary to enable the Company’s tax returns to be timely prepared and filed.
The Company shall bear the costs of the preparation and filing of its tax
returns.

10.2         Tax Elections.

(a)           The Company shall make the following elections on the appropriate
tax returns:

(i)            to adopt the calendar year as the Company’s fiscal year;

(ii)           to adopt the accrual method of accounting;

(iii)          to make the election under Section 754 of the Code in accordance
with applicable Treasury Regulations thereunder, subject to the reservation of
the right to seek to revoke any such election upon the Tax Matters Member’s
determination that such revocation is in the best interests of the Members;

(iv)          to elect the remedial method under Treasury Regulations Section
1.704-3(d) for purposes of Section 704(d) of the Code; and

(v)           any other election the Board determines to be necessary or
appropriate.

(b)           Neither the Company nor any Member shall make an election for the
Company to be excluded from the application of the provisions of subchapter K of
chapter 1 of subtitle A of the Code or any similar provisions of applicable
state law and no provision of this Agreement shall be construed to sanction or
approve such an election.

25


--------------------------------------------------------------------------------




10.3         Tax Matters Member.

(a)           Holdings, or such other Member selected by Members representing a
Majority Interest, shall act as the “tax matters partner” of the Company
pursuant to Section 6231(a)(7) of the Code (the “Tax Matters Member”). The Tax
Matters Member shall take such action as may be necessary to cause to the extent
possible each Member to become a “notice partner” within the meaning of
Section 6223 of the Code. The Tax Matters Member shall inform each Member of all
significant matters that may come to its attention in its capacity as Tax
Matters Member by giving notice thereof on or before the fifth business day
after becoming aware thereof and, within that time, shall forward to each Member
copies of all significant written communications it may receive in that
capacity.

(b)           The Tax Matters Member shall take no action without the
authorization of the Board, other than such action as may be required by
applicable law. Any cost or expense incurred by the Tax Matters Member in
connection with its duties, including the preparation for or pursuance of
administrative or judicial proceedings, shall be paid by the Company.

(c)           The Tax Matters Member shall not enter into any extension of the
period of limitations for making assessments on behalf of the Members without
first obtaining the consent of the Board. The Tax Matters Member shall not bind
any Member to a settlement agreement without obtaining the consent of such
Member. Any Member that enters into a settlement agreement with respect to any
Company item (as described in Section 6231(a)(3) of the Code) shall notify the
other Members of such settlement agreement and its terms within 90 days from the
date of the settlement.

(d)           No Member shall file a request pursuant to Section 6227 of the
Code for an administrative adjustment of Company items for any taxable year
without first notifying the other Members. If the Board consents to the
requested adjustment, the Tax Matters Member shall file the request for the
administrative adjustment on behalf of the Members. If such consent is not
obtained within 30 days from such notice, or within the period required to
timely file the request for administrative adjustment, if shorter, any Member
may file a request for administrative adjustment on its own behalf. Any Member
intending to file a petition under Sections 6226, 6228 or other Section of the
Code with respect to any item involving the Company shall notify the other
Members of such intention and the nature of the contemplated proceeding. In the
case where the Tax Matters Member is intending to file such petition on behalf
of the Company, such notice shall be given within a reasonable period of time to
allow the Members to participate in the choosing of the forum in which such
petition will be filed.

(e)           If any Member intends to file a notice of inconsistent treatment
under Section 6222(b) of the Code, such Member shall give reasonable notice
under the circumstances to the other Members of such intent and the manner in
which the Member’s intended treatment of an item is (or may be) inconsistent
with the treatment of that item by the other Members.

26


--------------------------------------------------------------------------------




ARTICLE 11
TRANSFER OF MEMBERSHIP INTERESTS;
ADMISSION OF SUBSTITUTE MEMBERS

11.1         Restrictions on Transfers of Membership Interests.

(a)           Except as otherwise provided in this Agreement, no Member or
Assignee may Transfer any Membership Interests held by such Member or Assignee
to any other Person without obtaining the approval of Members representing a
Majority Interest.  Any attempted Transfer of Membership Interests in violation
of this Article 11 shall be, and is hereby declared, null and void ab initio,
and the purported Transferee shall (a) not be admitted as a Member, (b) not be
deemed to be an Assignee of the Membership Interests purported to be
Transferred, and (c) have no rights to share in Profits or Losses, to receive
any distributions, or to receive any allocations of income, gain, loss,
deduction or credit or other similar items with respect to the Membership
Interests purported to be Transferred.

(b)           The Members acknowledge and understand that interests in the
Company cannot be readily purchased or sold in the open market, and that each of
the Members has entered into this Agreement in substantial reliance upon the
strict enforcement of the covenants and conditions of this Agreement.  Because
of such limited marketability of interests, such substantial reliance on the
covenants and conditions hereof, and the unique relationship that exists among
Members entering into a common business venture, among other reasons, it is
expressly agreed and acknowledged that the Members will be irreparably damaged
in the event that this Agreement is not specifically enforced.  Should any
dispute arise concerning the Transfer of Membership Interests, an injunction may
be issued enjoining such Transfer pending the determination of such
controversy.  Such remedy shall, however, be cumulative and not exclusive, and
shall be in addition to any other remedy which the parties may have at law or in
equity.

11.2         Substitute Members.

(a)           If a Member Transfers any of its Membership Interests to a
Transferee who is not already a Member, Members representing a Majority Interest
shall have the right and authority (but, except as provided in this
Section 11.2, not the obligation) to cause the Transferee to be admitted as a
Member, subject to the requirements of this Section 11.2.

(b)           No Member shall have the right to substitute a Transferee as a
Member in his place unless:

(i)            the Transferor gives the Transferee such right in writing;

(ii)           the admission of the Transferee as a Substitute Member is
approved by Members representing a Majority Interest; and

(iii)          the Transferee and the Transferor execute and deliver such
instruments, in form and substance satisfactory to the Company, as Members
representing a Majority Interest may deem necessary or desirable to effect such
substitution and to confirm the

27


--------------------------------------------------------------------------------




agreement of the Transferee to be bound by all of the terms and provisions of
this Agreement.

(c)           A Transferee who has been admitted as a Substitute Member in
accordance with this Section 11.2 shall have all the rights and powers and be
subject to all the restrictions and liabilities of a Member and shall become a
signatory hereto.

(d)           The Company and the Members shall be entitled to treat the record
owner of any Membership Interests as the absolute owner thereof in all respects,
and shall incur no liability for distributions of cash or other property made in
good faith to such owner until such time as a written assignment of such
Membership Interests has been received, accepted and approved by Members
representing a Majority Interest and recorded on the books of the Company.

11.3         Assignees.  Unless admitted as a Substitute Member, no Transferee,
whether by a voluntary Transfer, by operation of law or otherwise, shall have
any rights hereunder, other than the rights of an Assignee as provided in this
Section 11.3.  An Assignee shall be entitled to all the rights of an assignee of
a Member’s interest under the Act, including the right to receive distributions
from the Company and the share of Profits and Losses attributable to the
Membership Interests Transferred to such Assignee, and the right to transfer the
Membership Interests as provided in this Article 11, but shall not be deemed to
be a holder of Membership Interests for any other purpose under this Agreement
and shall not be entitled to vote or consent with respect to such Membership
Interests on any matter presented to the Members for approval (such power and
right to so vote and consent remaining with the Transferor).  In the event any
Assignee desires to further Transfer any Membership Interests, such Assignee
shall be subject to all the provisions of this Article 11 to the same extent and
in the same manner as any Member desiring to make a Transfer of Membership
Interests.

11.4         Requirements Applicable to All Transfers.  Any Transfer of
Membership Interests under this Article 11 and any admission of an Assignee as a
Substitute Member shall also be subject to the following requirements, and such
Transfer shall not be effective unless such requirements are satisfied;
provided, however, that Members representing a Majority Interest may waive any
of the following requirements:

(a)           The following documents must be delivered to the Company and must
be satisfactory, in form and substance, to Members representing a Majority
Interest:

(i)            A copy of the instrument pursuant to which the Transfer is
effected;

(ii)           An instrument, executed by the Transferor and the Transferee,
containing the following information and agreements, to the extent they are not
contained in the instrument described in Section 11.4(a)(i):

(A)          the notice address of the Transferee;

(B)           the Percentage Interest transferred to the Transferee;

(C)           if the Transferee is not already a Member, the Transferee’s
request to become a Substitute Member and an agreement by the Transferee (and
such

28


--------------------------------------------------------------------------------




Transferee’s spouse, if applicable) to become a party to and to be bound by the
terms and conditions of this Agreement;

(D)          representations and warranties by the Transferor and Transferee
that the Transfer is being made in accordance with this Article 11 and
applicable laws; and

(iii)          Such opinions of counsel regarding tax and securities law matters
as Members representing a Majority Interest may require.

(b)           The Transferor and Transferee shall pay, or reimburse the Company
for, all reasonable costs and expenses incurred by the Company in connection
with the Transfer and, if applicable, admission of the Transferee as a Member,
including the legal fees incurred in connection with the legal opinions referred
to in Section 11.4(a)(iii) and any costs incurred in amending this Agreement.

(c)           Any Transferee, whether or not admitted as a Substitute Member,
shall take the Transferred Membership Interests subject to the obligations of
the Transferor.

11.5         Release of Transferor’s Liability.  No Transfer (other than
pursuant to a statutory merger or consolidation wherein all obligations and
liabilities of the Transferor are assumed by a successor entity by operation of
law) shall relieve the Transferor of any of its continuing obligations under
this Agreement without the approval of Members representing a Majority Interest.

11.6         Prohibition Against Hypothecation.  No Membership Interests shall
be subject to the claims of any creditor or to the legal process, and Membership
Interests may not be voluntarily or involuntarily alienated or encumbered except
(a) as may be authorized by Members representing a Majority Interest or (b) with
respect to security interest or other claims in favor of the Company or any of
its Affiliates.  Any attempted grant of a security interest in any Membership
Interests by a Member in violation of this Agreement shall be a breach of this
Agreement and such attempted grant shall be, and is hereby declared, null and
void ab initio.

11.7         General Provisions relating to Transfer of Membership Interests.

(a)           No Member may withdraw from the Company, other than as a result of
a Transfer of all of such Member’s Membership Interests in accordance with this
Article 11 with respect to which the Transferee becomes a Substitute Member in
place of the Transferor.  Except as otherwise provided in this Agreement, any
Member who Transfers all of the Membership Interests held by such Member in a
Transfer permitted pursuant to this Article 11 where the Transferee is admitted
as a Substitute Member shall automatically cease to be a Member as of the date
of consummation of such Transfer.

(b)           Subject to Section 11.1, all distributions and allocations with
respect to which the record date is before the effective date of any Transfer
shall be made to the Transferor, and all distributions and allocations
thereafter shall be made to the Transferee.

29


--------------------------------------------------------------------------------


(c)           In addition to any other restrictions on Transfer contained
herein, in no event may any Transfer or assignment of Membership Interests by
any Member be made (i) to any Person who lacks the legal right, power or
capacity to own Membership Interests, or (ii) in violation of applicable law.

11.8         Further Admissions of Additional Members.  Subject to Article 14,
the Company may authorize the issuance of additional Membership Interests to any
Person at any time for such consideration as Members representing a Majority
Interest deem appropriate.  The issuance of additional Membership Interests to
any Person who is not then a Member shall be subject to the approval of Members
representing a Majority Interest.  If Membership Interests are issued hereunder
to any Person who is not already a Member, any such new Member shall, as a
condition to admission, execute and acknowledge such instruments as Members
representing a Majority Interest determine to be necessary or advisable to
effect the admission of such Person as a Member, including, without limitation,
the written acceptance and adoption by such Person of the provisions of this
Agreement.

ARTICLE 12
BOOKS OF ACCOUNT, RECORDS AND REPORTS

12.1         Preparation and Maintenance of Books and Records.  The Company
shall prepare and maintain records and books of account covering such matters
relative to the Company’s business as are usually entered into records and books
of account maintained by limited liability companies engaged in businesses of
like character. The Company’s books and records shall be maintained in
accordance with partnership accounting practices and procedures and shall
incorporate such method of tax accounting as the Members determine is
permissible and would be in the best interests of the Company.

12.2         Company Documentation Requirements.  The Company shall keep at its
principal office the following:

(a)           A current list of the full name and last known business or
residence address of each Member and Assignee (if any) set forth in alphabetical
order together with the capital contribution of each Member and Assignee;

(b)           Copies of the Company’s federal, state and local income tax or
information returns and reports, if any, for the six most recent taxable years;

(c)           A copy of the Certificate of Formation and all amendments thereto;

(d)           Copies of this Agreement and all amendments thereto;

(e)           The books and records of the Company as they relate to the
business affairs and operations of the Company for the current and the four most
recent fiscal years; and

(f)            Any other books and records that the Company is required to
maintain under the Act or other applicable law.

12.3         Fiscal Year.  The Fiscal Year of the Company shall be the calendar
year.

30


--------------------------------------------------------------------------------




12.4         Company Funds.  The funds of the Company shall be deposited in such
bank account or accounts, or invested in such interest-bearing or
non-interest-bearing investments, as shall be designated by the Board. All
withdrawals from any such bank accounts shall be made by the duly authorized
agent or agents of the Company.

12.5         Statements.

(a)           The Company shall cause to be prepared at least annually, at
Company expense, the information related to the Company’s business activities
necessary for the preparation of each Members’ federal and state income tax
returns, and upon the written request of a Member, the Company shall send or
cause to be sent such information relevant for such Member to each requesting
Member within 90 days after the end of each taxable year, unless the Company
reasonably determines there is good reason to defer the sending of such
information, but in no event shall such information be sent to such Member later
than 180 days after the end of the taxable year. If the Company deems it
required or desirable, a copy of the Company’s federal, state and/or local
income tax or information returns for that year shall also be sent to such
Member along with such information.

(b)           The Company shall provide to the Members such annual or other
periodic reports on its business and financial affairs as may be required under
the Act, other applicable law, or as otherwise deemed appropriate by the Board.

(c)           In addition to the information, reports and statements furnished
to the Members pursuant to subsections 12.5(a) and (b), the Company shall obtain
an annual audit of the Company certified to by an independent certified public
accountant, which shall be transmitted by the Company to each requesting Member
within three months after the close of each fiscal year, containing, at a
minimum:

(i)            a balance sheet of the Company as of the beginning and close of
such fiscal year;

(ii)           a statement of Company Profits and Losses for such fiscal year;
and

(iii)          a statement of such Member’s Capital Account as of the close of
such fiscal year, and changes therein during such fiscal year.

ARTICLE 13
DISSOLUTION AND TERMINATION OF THE COMPANY

13.1         Dissolution.  The death, dissolution, bankruptcy, expulsion or
removal of a Member shall not cause the dissolution of the Company, and upon any
such event the business of the Company shall continue to be conducted pursuant
to the terms of this Agreement. The Company shall be dissolved and its affairs
wound up on the happening of any of the following events (herein each a
“Dissolution Event”):

(a)           By an election by the Members representing a Majority Interest to
dissolve the Company;

31


--------------------------------------------------------------------------------




(b)           The entry of a decree of judicial dissolution of the Company
pursuant to Section 18-802 of the Act; or

(c)           The occurrence of any event that makes it unlawful for the
business of the Company to be carried on or for the Members to carry on such
business in a limited liability company form.

13.2         Winding Up and Liquidation.  Upon the occurrence of a Dissolution
Event, the Member holding the greatest Percentage Interest (the “Liquidator”)
shall cause a full accounting of the assets and liabilities of the Company to be
taken and shall cause the assets to be liquidated and the business of the
Company to be wound up as promptly as possible. To the extent permitted by the
Act, the proceeds of such liquidation shall be applied, first, to creditors in
satisfaction of liabilities of the Company (whether by payment or by making of
reasonable provision for payment), including any loans to the Company by
Members, and any remaining assets of the Company shall be distributed in
accordance with Section 4.4. The holders of Membership Interests shall continue
to share distributions, profits, losses and allocations during the period of
liquidation in accordance with Articles 3, 4 and 5. Except as otherwise
authorized by the Members, the Liquidator shall not be entitled to any special
compensation for serving as the liquidator of the Company.

13.3         No Recourse.  A Member shall look solely to the assets of the
Company for the return of its Capital Contributions, and if the assets remaining
after the payment and discharge of Company debts and liabilities are
insufficient to provide for the return of its Capital Contributions, a Member
shall have no recourse against any other Member. No holder of an interest in the
Company shall have any right to demand or receive property other than cash upon
dissolution, winding up and termination of the Company.

13.4         No Deficit Contribution Obligation.  No Member shall have any
obligation, upon a liquidation, to make any Capital Contribution for purposes of
eliminating or diminishing any negative balance in such Member’s Capital
Account.

ARTICLE 14
AMENDMENTS; POWER OF ATTORNEY

14.1         Amendments Generally.  Except as otherwise provided in this
Agreement, any provision of this Agreement may be amended pursuant to any
amendment that is approved by Members representing a Majority Interest.

14.2         Power of Attorney.  Each Member hereby irrevocably appoints the
Member holding the greatest Percentage Interest as its true and lawful
attorney-in-fact, with full power and authority, on behalf and in the name of
such Member, to execute, acknowledge, swear to and file pertinent instruments
(a) in connection with any amendment to this Agreement approved in accordance
with this Article 14, (i) to admit additional or Substitute Members as
authorized by this Agreement, and (ii) in any other respect, provided there has
been compliance with this Agreement with respect to the amendment in question,
and (b) required of the Company by applicable law.

32


--------------------------------------------------------------------------------




ARTICLE 15
MISCELLANEOUS

15.1         No Registration of Membership Interests.  Each Member agrees that
the Membership Interests being issued hereunder to the Members may be securities
and that such Membership Interests have been issued without registration under
the Securities Act of 1933, as amended (the “Securities Act”), or registration
or qualification under any state securities or “Blue Sky” laws, in reliance on
exemptions from those registration and qualification provisions. Each Member
represents and warrants to the Company that it has acquired or is acquiring its
Membership Interests for investment purposes only and without any view toward or
intent to dispose of or distribute such Membership Interests or any interest
therein. Each Member also agrees that, in the absence of an applicable exemption
from registration and qualification, neither the Membership Interests, nor any
interest therein may be transferred without registration under the Securities
Act and registration or qualification under applicable state securities or “Blue
Sky” laws.

15.2         Exhibits.  Each of the Schedules and Exhibits attached to this
Agreement are incorporated herein by reference and expressly made a part of this
Agreement for all purposes. References to any Schedule or Exhibit in this
Agreement shall be deemed to include this reference and incorporation.

15.3         Severability.  If any provision of this Agreement or portion
thereof, or the application of such provision or portion thereof to any Person
or circumstance, shall be held invalid, the remainder of this Agreement, or the
application of such provision or portion thereof to Persons or circumstances
other than those to which it is held invalid, shall not be affected thereby.

15.4         Successors and Assigns.  Except as otherwise herein provided, this
Agreement shall be binding upon and inure to the benefit of the parties hereto,
their respective heirs executors, administrators and successors, and all other
persons hereafter having or holding an interest in this Company, whether as
Assignees, Transferees, Substitute Members, Additional Members or otherwise.

15.5         Governing Law.  This Agreement and the rights of the parties
hereunder shall be governed by and construed in accordance with the internal
laws, and not the laws pertaining to choice or conflict of laws, of the State of
Delaware.  Each Member consents to the exclusive jurisdiction of the federal and
state courts located in Wilmington, Delaware with respect to any litigation
arising under or related to this Agreement.

15.6         Counterparts.  This Agreement may be executed by original or
facsimile signature in one or more counterparts, each of which shall be deemed
an original and all of which taken together shall constitute one and the same
instrument.

15.7         No Third Party Beneficiaries.  The provisions of this Agreement
shall not be for the benefit of, nor shall they be enforceable by, any Person
who is not an Assignee or a party to this Agreement.

33


--------------------------------------------------------------------------------




15.8         Notices.  Except as expressly provided otherwise in this Agreement,
all notices, requests, or consents provided for or permitted to be given under
this Agreement must be in writing and must be given either by depositing that
writing in the United States mail, addressed to the Person, postage prepaid, and
registered or certified with return receipt requested, or by delivering that
writing to the Person in person, by courier, or by facsimile transmission. If
mailed or delivered by courier, such notice shall be deemed to be given when
deposited in the United States mail, postage prepaid, or when deposited with a
reputable overnight courier, addressed to the Person at its address as it
appears in the records of the Company. If given by facsimile transmission, such
notice shall be deemed to be given when upon receipt of confirmation of a
successful facsimile transmission to the facsimile number of the Person as it
appears in the records of the Company. If given personally or otherwise than by
mail, courier or facsimile transmission, such notice shall be deemed to be given
when either handed to the Person or delivered to the Person’s address as it
appears in the records of the Company. All notices, requests, and consents to be
given to a Member must be sent or delivered to the address given for that Member
as reflected in this Agreement or such other address as that Member may specify
by written notice to the Company and to the other Members. Whenever any notice
is required to be given by law or this Agreement, a written waiver thereof,
signed by the Person entitled to notice, whether before or after the time stated
therein, shall be deemed equivalent to the giving of such notice.

15.9         Entire Agreement; Interpretation .  This Agreement contains the
entire understanding between the parties with respect to the subject matter
hereof and supersedes any prior understandings between them with respect to said
subject matter, and specifically, but without limiting the foregoing, supercedes
and replaces that certain Limited Liability Company Agreement of Hiland Partners
GP, LLC dated as of October 18, 2004 and that certain Amended and Restated
Limited Liability Company Agreement of Hiland Partners GP, LLC dated as of
February 15, 2005. There are no representations, agreements, arrangements or
understandings, oral or written, between and among the parties hereto relating
to the subject matter of this Agreement that are not fully expressed herein.
This Agreement is not to be interpreted for or against any Member or the
Company, and no Person will be deemed the draftsperson of this Agreement.

(SIGNATURE PAGES FOLLOW)

 

34


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Second Amended and
Restated Limited Liability Company Agreement effective as of the Effective Date.

 

HILAND PARTNERS GP, LLC

 

 

 

 

 

By:

/s/ Randy Moeder

 

 

Randy Moeder

 

 

Chief Executive Officer and President

 

 

 

 

 

 

 

MEMBERS:

 

 

 

HILAND HOLDINGS GP, LP

 

 

 

By:

HILAND PARTNERS GP HOLDINGS, LLC,
its general partner

 

 

 

 

 

 

 

By:

/s/ Randy Moeder

 

 

Randy Moeder

 

 

Chief Executive Officer and President

 

 

 

 

 

 

 

HILAND PARTNERS GP, INC.

 

 

 

 

 

By:

/s/ Randy Moeder

 

 

Randy Moeder

 

 

Chief Executive Officer and President

 

 

[Signature Page to the GP LLC Agreement]

 


--------------------------------------------------------------------------------


SCHEDULE A

 

SCHEDULE OF MEMBERS

Name & Address

 

Percentage Interests

 

 

 

 

 

 Hiland Holdings GP, LP.

 

99.999

%

 

 

 

 

Hiland Partners GP, Inc.

 

0.001

%

 

A-1


--------------------------------------------------------------------------------